Case 3:20-cr-00096-PDW Document 86 Filed 05/21/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

United States of America
RECEIPT FOR RETURN OF EXHIBITS

Jeffrey Sahl Ferri
ellrey sal Perris Case No. 3:20-cr-96

 

The following exhibits were received from the Office of the Clerk:

At the conclusion of trial:
Government's Exhibit 21 - Firearm
Government's Exhibit 22 - Magazine
Government's Exhibit 23 - Ammo

Government's Exhibit 24 - Piece from B.B.'s dirt bike

Date Ola 2OL\ \ MLN AD

Signature

VOTO 104. 2

Printed Name
